 

EXHIBIT 10.5

 

[g2017082120492815213515.jpg]

 

May 16, 2017

 

Mark D. Schumacher

 

Re:  Retention Bonus

 

Dear Mark:

To incentivize you to remain with and committed to the success of Titan Energy,
LLC (the “Company”) and its subsidiaries, the Company is offering you a
retention bonus upon the terms and conditions set forth in this letter agreement
(“Agreement”).  As confirmed by the Class B directors, no amount paid pursuant
to this Agreement shall impact the amount of your 2017 bonus.

The Company agrees to make the following payment to you, in addition to your
normal salary, 2017 bonus and benefits (as confirmed by the Class B directors),
subject to the terms and conditions in this Agreement and your execution and
delivery of this Agreement to the Company by May 23, 2017 (the “Delivery Date”):

1.

Retention Bonus. Subject to the conditions set forth below, you will be eligible
to receive a cash bonus in an amount equal to $320,000 (the “Retention Bonus”)
payable in three (3) installments: the first installment of $80,000 as soon
practicable following the execution of this Agreement, the second installment of
$80,000 on November 2, 2017, and the third installment of $160,000 on May 2,
2018 (each a “Payment Date”); provided you are actively employed by the Company
on each Payment Date.  The Retention Bonus will be paid subject to applicable
withholdings and deductions.  

2.

Payment Conditions. If you resign your employment the Company or your employment
is terminated for “Cause” (as defined in the Titan Energy, LLC Management
Incentive Plan, as in effect on the date hereof), prior to May 2, 2018, you will
not be eligible for any unpaid portion of the Retention Bonus.  In the event
that your employment is terminated by the Company without “Cause” prior to May
2, 2018, the Company will pay you any unpaid portion of the retention Bonus
within sixty (60) days of your termination date; provided, you execute, return
and do not revoke a separation agreement and general release of claims in a form
acceptable to the Company.  

3.

Miscellaneous.  The Retention Bonus shall not be taken into account for purposes
of any other compensation or benefit program of the Company and is in addition
to and not in lieu of any salary, bonus, benefits or severance to which you may
otherwise be entitled.  You may not assign your rights under this
Agreement.  The Company may assign its obligations hereunder to any successor
(including any acquirer of substantially all its assets).  This Agreement sets
forth the entire understanding between the Company and you regarding any
retention bonus, and may be changed only by a written agreement signed by you
and the Company.  This Agreement is governed by and to be construed in
accordance with the laws of the Commonwealth of Pennsylvania, without regard to
conflicts of laws principles thereof.  This Agreement may be executed in two or
more counterparts, and by the different parties in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.  Nothing in this Agreement
shall be deemed

 

--------------------------------------------------------------------------------

 

to constitute a waiver of any of your rights, claims or causes of action under
your September 1, 2016 Employment Agreement.    

To accept this Agreement, please sign where indicated below, and return in a
confidential envelope to Robin Harris, Vice President of Human Resources, Titan
Energy, LLC, 1845 Walnut Street, Philadelphia, PA 19103.

 

 

Sincerely,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ TITAN ENERGY, LLC

 

 

TITAN ENERGY, LLC

 

 

 

ACCEPTED AND AGREED AS OF THE

 

 

DATE FIRST SET FORTH ABOVE:

 

 

 

 

 

 

 

 

/s/ Mark D. Schumacher

 

 

Mark D. Schumacher

 

 

 

 

 